Case 7:18-cr-00855 Document 443 Filed on 09/25/19 in TXSD Page 1 of 1

 

UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF TEXAS

 

Motion and Order for Admission Pro Hac Vice

 

Division McAllen Case Number 18 CR 855-1

 

 

 

 

United States

 

versus

 

Dr. Jorge Zamora-Quezada

 

 

Lawyer’s Name Stephen Chahn Lee
Firm Benesch, Friedlander, Coplan & Aronoff LLP
Street 71S. Wacker Drive, Suite 1600

City & Zip Code Chicago, IL 60606

312-624-6361
Illinois 6331822, New York (1st Dept) 4002697
Northern District of Illinois - 4002697

Telephone & Email
Licensed: State & Number
Federal Bar & Number

 

 

 

 

 

Name of party applicant seeks to Dr. Jorge Zamora-Quezada
appear for:
Has applicant been sanctioned by any bar association or court? Yes No v

On a separate sheet for each sanction, please supply the full particulars.

Dated: 9/12/2019 signees WZza a a Ze
7

The state bar reports that the applicant’s status is:

 

 

 

 

 

 

 

 

Dated: Clerk’s signature

 

 

Order

This lawyer is admitted pro hac vice.

 

 

 

Dated:

 

 

United States District Judge
